In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-022 CR

NO. 09-08-023 CR

NO. 09-08-024 CR

____________________


LAMAR GREGORY WHITE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 97322, 97323, and 97324




MEMORANDUM OPINION

	On December 14, 2007, the trial court sentenced Lamar Gregory White on convictions
for evading detention by using a vehicle, aggravated assault on a public servant, and burglary
of a habitation.  White filed notices of appeal on January 9, 2008.  The trial court entered 
certifications of the defendant's right to appeal in which the court certified that these are
plea-bargain cases and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The district clerk has provided the trial court's certifications to the Court of Appeals.
	On January 15, 2008, we notified the parties that we would dismiss the appeals unless
the trial court filed amended certifications within thirty days of the date of the notices and
made them part of the appellate records.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the records with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.


  
								STEVE McKEITHEN
								        Chief Justice

 

Opinion Delivered February 13, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.